Name: Commission Regulation (EEC) No 2736/79 of 5 December 1979 laying down detailed rules for the implementation of Regulation (EEC) No 2287/79 as regards the transfer to the Italian intervention agency of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  distributive trades
 Date Published: nan

 6 . 12. 79 No L 310/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2736/79 of 5 December 1979 laying down detailed rules for the implementation of Regulation (EEC) No 2287/79 as regards the transfer to the Italian intervention agency of common wheat held by the German intervention agency bought in by an intervention agency (7) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the appli ­ cation of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an interve ­ tion agency (8), as amended by Regulation (EEC) No 1625/78 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ¢), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 2788/72 (4), Having regard to Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (5 ), Having regard to Council Regulation (EEC) No 2287/79 of 15 October 1979 on the transfer to the Italian intervention agency of common wheat held by the German intervention agency and on the condi ­ tions for bringing such wheat back on to the market (6), and in particular Article 1 (4) thereof, Whereas Regulation (EEC) No 2287/79 provides for 200 000 tonnes of common wheat of bread-making quality held by the German intervention agency to be made available to the Italian intervention agency ; whereas detailed rules for the implementation of this measure should be laid down ; Whereas the Italian intervention agency should be informed without delay of the storage places of the quantities to be transferred ; whereas this information and the locations of the premises where the wheat is to be stored in Italy should be notified to the Commis ­ sion so as to enable it to assess the financial consequences of the transfer ; Whereas, in order to ensure that the transfer is effected as economically as possible, the cost thereof should be put out to tender ; Whereas this transfer is subject to the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products Article 1 1 . Pursuant to Regulation (EEC) No 2287/79 the German intervention agency shall make available to the Italian intervention agency 200 000 tonnes of common wheat of bread-making quality. 2 . The Italian and German intervention agencies shall determine the characteristics of the products before loading and shall agree on the places of storage, departure and destination so as to keep trans ­ port costs to a minimum and on the dates for the removal of the wheat . These particulars shall be imme ­ diately communicated to the Commission . Article 2 1 . The Italian intervention agency shall take delivery of the common wheat, certified as being of bread-making quality by the German intervention agency before loading, and loaded on the means of transport at the warehouse of the supplying interven ­ tion agency, and shall thereupon assume responsi ­ bility for it . The definition of bread-making quality shall be that applicable for the marketing year during which the common wheat in question was taken into intervention . The German intervention agency shall inform the Italian intervention agency, by the seventh of each month , of the quantities transferred during the prev ­ ious month .(!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188 , 26 . 7 . 1979, p. 1 . (3 ) OJ No L 94, 28 . 4 . 1970 , p . 13 . (&lt;) OJ No L 275, 30 . 12 . 1972, p . 1 . (5 ) OJ No L 281 , 1 . 11 . 1975 , p . 49 . M OJ No L 263, 19 . 10 . 1979 , p . 3 . ( 7) OJ No L 128 , 24 . 5 . 1977, p. 1 . (8 ) OJ No L 189, 29 . 7 . 1977 , p . 36 . H OJ No L 190, 13 . 7 . 1978 , p . 17 . No L 310/ 12 Official Journal of the European Communities 6 . 12. 79 2. The cost of transporting the wheat in question shall be determined by the Italian intervention agency by means of an invitation to tender. Such cost shall cover : (a) transport (excluding loading) from the supplying warehouse to the receiving warehouse (excluding unloading) ; (b) insurance on the value of the goods as determined by the reference price of the product . 3 . The invitation to tender may relate to one or more consignments . 4 . The Italian intervention agency shall prescribe the terms and conditions of the invitation to tender in accordance with the provisions of this Regulation . Such terms and conditions shall provide in particular for the provision of security to guarantee performance by successful tenderers of their obligations under the contract awarded to them . Provision shall also be made to ensure equality of access and treatment for all prospective tenderers, wherever they may be established in the Community. To this end the Italian intervention agency, after signa ­ ture of the decision to invite tenders, shall communi ­ cate to the Commission the date on which the invita ­ tion to tender is to open . This information shall be published in the Official Journal of the European Communities. A period of 15 working days from the date of publication shall be allowed for the submis ­ sion of tenders . Tenders shall be made and accepted in Italian lira . 5 . The contract shall be awarded to the tenderer or tenderers offering the best terms . However, if the tenders submitted do not correspond to normal prices and costs , no award shall be made . 6 . The Italian intervention agency shall keep the Commission informed of the progress of the invita ­ tion to tender and shall immediately communicate the results thereof both to it and to the German inter ­ vention agency . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1979 . For the Commission Finn GUNDELACH Vice-President